                                                                               Case 2:21-bk-12663-ER        Doc 130 Filed 07/02/21 Entered 07/02/21 16:09:49    Desc
                                                                                                             Main Document    Page 1 of 35


                                                                                1 Jeffrey I. Golden, State Bar No. 133040
                                                                                  jgolden@wgllp.com
                                                                                2 Reem J. Bello, State Bar No. 198840
                                                                                  rbello@wgllp.com
                                                                                3 Sonja M. Hourany, State Bar No. 323457
                                                                                  shourany@wgllp.com
                                                                                4 WEILAND GOLDEN GOODRICH LLP
                                                                                  650 Town Center Drive, Suite 600
                                                                                5 Costa Mesa, California 92626
                                                                                  Telephone: (714) 966-1000
                                                                                6 Facsimile:     (714) 966-1002

                                                                                7 Proposed Counsel for Edward M. Wolkowitz,
                                                                                  Chapter 7 Trustee
                                                                                8

                                                                                9                            UNITED STATES BANKRUPTCY COURT

                                                                               10                             CENTRAL DISTRICT OF CALIFORNIA

                                                                               11                                     LOS ANGELES DIVISION
Weiland Golden Goodrich LLP




                                                                               12 In re                                        Case No. 2:21-bk-12663-ER
                                                                                                                               (Jointly Administered with Case No. 2:21-bk-
                         T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                            65 0 T o w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                               13 HOPLITE, INC.,                               12546-ER)
                               Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                               14                 Debtor.                      Chapter 7

                                                                               15                                              APPLICATION OF THE CHAPTER 7
                                                                                    In re                                      TRUSTEE FOR ORDER AUTHORIZING
                                                                               16                                              EMPLOYMENT OF COUNSEL (WEILAND
                                                                                    HOPLITE ENTERTAINMENT, INC,                GOLDEN GOODRICH LLP) PURSUANT
                                                                               17                                              TO 11 U.S.C. §§ 327(c) AND 330; AND
                                                                                                  Debtor.                      STATEMENT OF DISINTERESTEDNESS
                                                                               18                                              OF JEFFREY I. GOLDEN

                                                                               19 Affects:                                     [No Hearing Required Pursuant to Local
                                                                                                                                Bankruptcy Rule 2014-1(b)(1)]
                                                                               20       Both Debtors
                                                                               21       Hoplite, Inc.
                                                                               22       Hoplite Entertainment, Inc.
                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28
                                                                                    1333203.1                                  1                 EMPLOYMENT APPLICATION
                                                                               Case 2:21-bk-12663-ER        Doc 130 Filed 07/02/21 Entered 07/02/21 16:09:49            Desc
                                                                                                             Main Document    Page 2 of 35


                                                                                1 TO THE HONORABLE ERNEST M. ROBLES, UNITED STATES BANKRUPTCY

                                                                                2 JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, THE DEBTORS AND THE

                                                                                3 DEBTORS’ COUNSEL, AND ALL INTERESTED PARTIES:

                                                                                4           Edward M. Wolkowitz, the duly appointed, qualified and acting chapter 7 trustee

                                                                                5 (“Trustee”) of the jointly administered bankruptcy estates (“Estates”) of Hoplite, Inc.

                                                                                6 (“Hoplite Inc.”) and Hoplite Entertainment, Inc. (“Hoplite Entertainment”), files this

                                                                                7 Application of the Chapter 7 Trustee for Order Authorizing Employment of Counsel

                                                                                8 (Weiland Golden Goodrich LLP) Pursuant to 11 U.S.C. §§ 327(c) and 330 (“Application”).

                                                                                9 In support of the Application, the Trustee submits the Statement of Disinterestedness of

                                                                               10 Jeffrey I. Golden (“Golden Statement”).

                                                                               11
Weiland Golden Goodrich LLP




                                                                               12 I.        STATEMENT OF FACTS
                         T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                            65 0 T o w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                               13           A.     Background
                               Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                               14           On March 30, 2021, Hoplite Entertainment filed a voluntary petition under

                                                                               15 chapter 11 of title 11 of the United States Code (“Bankruptcy Code”), commencing case

                                                                               16 no. 2:21-bk-12546-ER.

                                                                               17           On April 1, 2021, Hoplite Inc. filed a voluntary petition under chapter 11 of the

                                                                               18 Bankruptcy Code, commencing case no. 2:21-bk-12663-ER.

                                                                               19           Hoplight Entertainment and Hoplight Inc. (together, “Debtors”) produce and own

                                                                               20 libraries of televisions shows, programs and series. The Debtors have common

                                                                               21 ownership elements and many of the same creditors.

                                                                               22           On April 29, 2021, the United States Trustee filed an appointment and notice of

                                                                               23 appointment of committee of creditors holding unsecured claims of Hoplite Inc.

                                                                               24 (“Committee”). No committee was appointed in the Hoplite Entertainment case.

                                                                               25           On April 30, 2021, the Debtors filed their Motion for Joint Administration Pursuant

                                                                               26 to 11 U.S.C. § 105(A), Federal Rule of Bankruptcy Procedure 1015, and Local Bankruptcy

                                                                               27 Rule 1015-1. On May 4, 2021, the Court entered the order authorizing the joint

                                                                               28 administration of the Debtors’ estates. See Docket Number 34.
                                                                                    1333203.1                                      2                    EMPLOYMENT APPLICATION
                                                                               Case 2:21-bk-12663-ER        Doc 130 Filed 07/02/21 Entered 07/02/21 16:09:49            Desc
                                                                                                             Main Document    Page 3 of 35


                                                                                1           The Committee selected Weiland Golden Goodrich LLP (“Firm”) as its proposed

                                                                                2 attorneys. The Committee filed its application to employ the Firm as its counsel on

                                                                                3 May 20, 2021, and the Firm’s employment was approved by order entered by the Court on

                                                                                4 June 9, 2021. See Docket Number 94.

                                                                                5           By order entered by the Court on June 22, 2021 (“Conversion Date”), the Debtors’

                                                                                6 cases were converted to ones under chapter 7. See Docket Number 119. Shortly

                                                                                7 thereafter, Edward M. Wolkowitz was appointed chapter 7 trustee of both Estates.

                                                                                8               B.    The Proposed Employment

                                                                                9           The Trustee seeks authorization to employ the Firm as his counsel to:

                                                                               10                    1.   analyze the assets and liabilities of the Estates, advise the Trustee on

                                                                               11           these matters, and take appropriate action;
Weiland Golden Goodrich LLP




                                                                               12                    2.   analyze potential avoidance action claims of the Estates, advise the
                         T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                            65 0 T o w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                               13           Trustee with respect to these matters, and take appropriate action;
                               Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                               14                    3.   if warranted, assist the Trustee in employing a broker;

                                                                               15                    4.   assist the Trustee in liquidating assets for the benefit of the Estates’

                                                                               16           creditors, including preparing the necessary pleadings for the Court to approve the

                                                                               17           terms of any such sales, participating in any hearings before this Court regarding

                                                                               18           the sales, including any auction that may occur, and, should the Court approve the

                                                                               19           sales, taking actions necessary to close the sales;

                                                                               20                    5.   analyze any problematic claims and, if warranted, prepare objections;

                                                                               21           and

                                                                               22                    6.   provide general advice regarding the Bankruptcy Code and local

                                                                               23           bankruptcy rules.

                                                                               24           In addition, the Firm usually performs certain general tasks as counsel to trustees.

                                                                               25 In this case, to the extent legal issues are involved, the Firm may perform some or all of

                                                                               26 the following general tasks:

                                                                               27

                                                                               28
                                                                                    1333203.1                                      3                    EMPLOYMENT APPLICATION
                                                                               Case 2:21-bk-12663-ER          Doc 130 Filed 07/02/21 Entered 07/02/21 16:09:49           Desc
                                                                                                               Main Document    Page 4 of 35


                                                                                1                    7.     advise the Trustee concerning the rights and remedies of the Estate

                                                                                2           and of the Trustee in regard to the secured, priority and general unsecured claims

                                                                                3           of creditors;

                                                                                4                    8.     represent the Trustee in any proceeding or hearing, including, without

                                                                                5           limitation, objections to claims, in the Bankruptcy Court and in any action where the

                                                                                6           rights of the Estate or the Trustee may be litigated or affected;

                                                                                7                    9.     assist the Trustee in the settlement of any debts owed to the Debtors;

                                                                                8                    10.    assist the Trustee in the disposition of any assets of the Estate; and

                                                                                9                    11.    conduct examinations of witnesses, claimants, or adverse parties and

                                                                               10           prepare and assist in the preparation of reports, accounts, applications and orders.

                                                                               11           The Firm will avoid duplication of effort between the Firm and any other
Weiland Golden Goodrich LLP




                                                                               12 professionals that may be employed by the Trustee in this case.
                         T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                            65 0 T o w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                               13               C.    The Firm’s Qualifications
                               Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                               14           The Firm’s attorneys specialize in insolvency, reorganization, and bankruptcy law

                                                                               15 and are well qualified to represent the Trustee in these cases. All attorneys comprising or

                                                                               16 associated with the Firm who will render services for the Trustee are duly admitted to

                                                                               17 practice in the courts of the State of California and in the United States District Court for

                                                                               18 the Central District of California. The Firm’s resume, including a schedule of hourly billing

                                                                               19 rates, is attached as Exhibit 1 to the Golden Statement.

                                                                               20               D.    Terms of the Proposed Employment

                                                                               21           The Firm intends to apply for compensation for professional services rendered in

                                                                               22 connection with these cases, subject to approval of the Bankruptcy Court and in

                                                                               23 compliance with sections 330 and 331 the Bankruptcy Code, the applicable provisions of

                                                                               24 the Federal Rules of Bankruptcy Procedure and the Local Rules, and any orders of the

                                                                               25 Court, on an hourly basis, plus reimbursement of actual, necessary expenses and other

                                                                               26 charges incurred by the Firm.

                                                                               27           The terms of employment of the Firm agreed to by the Trustee, subject to approval

                                                                               28 of the Court, are as follows:
                                                                                    1333203.1                                        4                   EMPLOYMENT APPLICATION
                                                                               Case 2:21-bk-12663-ER        Doc 130 Filed 07/02/21 Entered 07/02/21 16:09:49           Desc
                                                                                                             Main Document    Page 5 of 35


                                                                                1                  1.     Hourly Fees and Expenses. The Firm will represent the Trustee at its

                                                                                2           customary hourly rates which currently range from $250 to $750 per hour,

                                                                                3           depending on the experience and expertise of the attorney or paralegal performing

                                                                                4           the work. The majority of the work will be performed by Jeffrey I. Golden ($750 per

                                                                                5           hour), Reem J. Bello ($600 per hour), and Sonja M. Hourany ($450 per hour).

                                                                                6           However, the Firm reserves the right to have other attorneys or paralegals of the

                                                                                7           Firm perform work in this case, as the Firm deems appropriate. The Firm’s hourly

                                                                                8           rates are subject to periodic adjustment. If any adjustment is made while the Firm

                                                                                9           is performing work in this case, the new hourly rates will be effective for these

                                                                               10           cases. In addition, the Firm will be reimbursed its out-of-pocket expenses.

                                                                               11                  2.     Requirement to File Fee Applications. The Firm will apply to the
Weiland Golden Goodrich LLP




                                                                               12           Court for approval of compensation in accordance with the provisions of 11 U.S.C.
                         T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                            65 0 T o w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                               13           §§ 330 and 331, and agrees to accept as compensation such sums as the Court
                               Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                               14           may allow.

                                                                               15                  3.     Billing. The Firm will provide estate-specific services in these cases

                                                                               16           and, because the Estates share assets and liabilities, the Frim will also perform

                                                                               17           work that has general application and benefit to both cases. The estate-specific

                                                                               18           services will be charged to each individual estate. The services that have general

                                                                               19           application and benefit to both cases will be divided evenly between the Estates.

                                                                               20

                                                                               21 II.       DISCLOSURES

                                                                               22           Faye C. Rasch is an attorney of counsel to the Firm who has performed work for

                                                                               23 the Firm on matters unrelated to the Debtors’ cases. Ms. Rasch currently serves as local

                                                                               24 counsel to one of Hoplite Inc.’s creditors in this case. She did not participate in the Firm’s

                                                                               25 interviews with the Committee members, has not received any information from the Firm

                                                                               26 about the Debtors’ cases, and will not perform any work for the Firm on this matter.

                                                                               27           The Firm served as counsel to the Committee through the Conversion Date. Upon

                                                                               28 conversion, the Firm’s representation of the Committee ceased.
                                                                                    1333203.1                                      5                    EMPLOYMENT APPLICATION
                                                                               Case 2:21-bk-12663-ER         Doc 130 Filed 07/02/21 Entered 07/02/21 16:09:49             Desc
                                                                                                              Main Document    Page 6 of 35


                                                                                1           Jeffrey I. Golden and David M. Goodrich, partners in the Firm, and Mr. Wolkowitz,

                                                                                2 are members of the panel of trustees for the Central District of California. In his capacity

                                                                                3 as a bankruptcy trustee, Mr. Wolkowitz has employed the Firm as his counsel in other

                                                                                4 unrelated matters.

                                                                                5

                                                                                6 III.      MEMORANDUM OF POINTS AND AUTHORITIES

                                                                                7           Pursuant to 11 U.S.C. § 327(a), a trustee may employ attorneys and other

                                                                                8 professional persons who do not hold or represent an interest adverse to the estate, and

                                                                                9 who are disinterested persons, to represent or assist the trustee in carrying out the

                                                                               10 trustee's duties. The Firm does not hold or represent an interest adverse to the Estate

                                                                               11 and its attorneys are disinterested persons pursuant to 11 U.S.C. § 327(a).
Weiland Golden Goodrich LLP




                                                                               12           11 U.S.C. § 327(c) provides: "In a case under chapter 7, 12, or 11 of this title, a
                         T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                            65 0 T o w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                               13 person is not disqualified for employment under this section solely because of such
                               Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                               14 person’s employment by or representation of a creditor, unless there is objection by

                                                                               15 another creditor or the United States trustee, in which case the court shall disapprove

                                                                               16 such employment if there is an actual conflict of interest." In the instant case, the Firm did

                                                                               17 not represent any individual creditors. As such, there is no conflict of interest pursuant to

                                                                               18 11 U.S.C. § 327(c). Furthermore, as stated above, the Firm’s representation of the

                                                                               19 Committee ended upon conversion of the cases to chapter 7.

                                                                               20           Except as provided above in Section II, to the best of the Trustee's knowledge, and

                                                                               21 based upon the Golden Statement filed concurrently herewith, the Firm:

                                                                               22                  a.      has no connection with the Debtors, the Debtors’ principals, insiders,

                                                                               23           creditors, the Trustee, the Committee, any other party or parties in interest, their

                                                                               24           respective attorneys and accountants, the United States Trustee or any person

                                                                               25           employed in the Office of the United States Trustee;

                                                                               26                  b.      is not a pre-petition creditor, an equity security holder or an insider of

                                                                               27           the Debtors;

                                                                               28
                                                                                    1333203.1                                        6                    EMPLOYMENT APPLICATION
                                                                               Case 2:21-bk-12663-ER        Doc 130 Filed 07/02/21 Entered 07/02/21 16:09:49            Desc
                                                                                                             Main Document    Page 7 of 35


                                                                                1                  c.     is not and was not, within two (2) years before the date of the filing of

                                                                                2           the petition herein, a director, officer or employee of the Debtors;

                                                                                3                  d.     does not represent an individual or entity that holds an interest

                                                                                4           adverse to the Estates;

                                                                                5                  e.     is not related, through its partners or employees, to the United States

                                                                                6           Trustee or a Bankruptcy Judge in the Central District of California;

                                                                                7                  f.     is not disqualified for employment, pursuant to 11 U.S.C. § 327(c);

                                                                                8                  g.     will not receive a retainer in these cases; and

                                                                                9                  h.     has no fee sharing arrangement, understanding, or compensation

                                                                               10           sharing arrangement with any other entity, and no part of the fees or expenses

                                                                               11           awarded to the Firm will be paid to any other entity.
Weiland Golden Goodrich LLP




                                                                               12
                         T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                            65 0 T o w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                               13 IV.       CONCLUSION
                               Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                               14           The employment of the Firm is in the best interest of the Trustee, creditors and the

                                                                               15 Estates.

                                                                               16           WHEREFORE, the Trustee prays that the Court enter an order:

                                                                               17           1.     Approving the Application and authorizing the Trustee to employ the Firm as

                                                                               18 his counsel upon the terms and conditions set forth herein and with compensation to be

                                                                               19 //

                                                                               20 //

                                                                               21 //

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28
                                                                                    1333203.1                                      7                    EMPLOYMENT APPLICATION
                                                                               Case 2:21-bk-12663-ER     Doc 130 Filed 07/02/21 Entered 07/02/21 16:09:49        Desc
                                                                                                          Main Document    Page 8 of 35


                                                                                1 determined and paid as an expense of the Estates upon noticed hearing and further order

                                                                                2 of the Court, pursuant to 11 U.S.C. §§ 330 or 331; and

                                                                                3           2.   Authorizing the Firm to seek compensation and reimbursement for services

                                                                                4 provided on or after June 24, 2021, the date the Firm began providing services to the

                                                                                5 Trustee.

                                                                                6                                          Respectfully submitted,

                                                                                7 Dated: July 2, 2021                      WEILAND GOLDEN GOODRICH LLP

                                                                                8
                                                                                                                           By: /s/ Jeffrey I. Golden
                                                                                9                                              JEFFREY I. GOLDEN
                                                                                                                               Proposed Attorneys for Chapter 7
                                                                               10                                              Trustee Edward M. Wolkowitz
                                                                               11
Weiland Golden Goodrich LLP




                                                                               12 Dated: July __, 2021                     _______________________________________
                                                                                                                           EDWARD M. WOLKOWITZ
                         T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                            65 0 T o w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                               13                                          Chapter 7 Trustee
                               Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                               14

                                                                               15

                                                                               16

                                                                               17

                                                                               18

                                                                               19

                                                                               20

                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28
                                                                                    1333203.1                                  8                     EMPLOYMENT APPLICATION
Case 2:21-bk-12663-ER   Doc 130 Filed 07/02/21 Entered 07/02/21 16:09:49   Desc
                         Main Document    Page 9 of 35




                                      8
     Case 2:21-bk-12663-ER                          Doc 130 Filed 07/02/21 Entered 07/02/21 16:09:49                                          Desc
                                                    Main Document     Page 10 of 35


 Attorney or Party Name, Address & FAX Numbers, and California State Bar Number                          FOR COURT USE ONLY
 WEILAND GOLDEN GOODRICH LLP
 Jeffrey I. Golden, State Bar No. 133040; jgolden@wgllp.com
 Reem J. Bello, State Bar No. 198840; rbello@wgllp.com
 Sonja M. Hourany, State Bar No. 323457; shourany@wgllp.com
 650 Town Center Drive, Suite 600, Costa Mesa, CA 92626
 Telephone No.: (714) 966-1000; Facsimile No.: (714) 966-1002

 Proposed Counsel for Edward M. Wolkowitz, Chapter 7 Trustee


                    UNITED STATES BANKRUPTCY COURT
                     CENTRAL DISTRICT OF CALIFORNIA

 In re:
 HOPLITE, INC.,                                                                                          CHAPTER 11
                                                        Debtor.
 ____________________________________________________________                                            CASE NUMBER: 2:21-bk-12663-ER
 In re                                                                                                   (Jointly Administered with Case No. 2:21-bk-
                                                                                                         12546-ER)
 HOPLITE ENTERTAINMENT, INC.,
                                                        Debtor.
 ____________________________________________________________
 Affects:
     All Debtors
     Hoplite, Inc.
     Hoplite Entertainment, Inc.                                                                                          (No Hearing Required)

                                  STATEMENT OF DISINTERESTEDNESS FOR EMPLOYMENT
                                     OF PROFESSIONAL PERSON UNDER F.R.B.P. 2014
                                          (File with Application for Employment)

1.       Name, address and telephone number of the professional ("Firm") submitting this Statement:

         Weiland Golden Goodrich LLP
         Jeffrey I. Golden, Esq.
         650 Town Center Drive, Suite 600, Costa Mesa, CA 92626
         (714) 966-1000

2.       The services to be rendered by the Firm in this case are (specify):

         The Firm will: (a) analyze the assets and liabilities of the Estates, advise the Trustee on these matters, and take
         appropriate action; (b) analyze potential avoidance action claims of the Estates, advise the Trustee with respect to
         these matters, and take appropriate action; (c) if warranted, assist the Trustee in employing a broker; (d) assist the
         Trustee in liquidating assets for the benefit of the Estates’ creditors, including preparing the necessary pleadings for
         the Court to approve the terms of any such sales, participating in any hearings before this Court regarding the sales,
         including any auction that may occur, and, should the Court approve the sales, taking actions necessary to close the
         sales; (e) analyze any problematic claims and, if warranted, prepare objections; (f) provide general advice regarding
         the Bankruptcy Code and local bankruptcy rules; and (g) perform other general tasks as may be required by the
         Trustee.

3.       The terms and source of proposed compensation and reimbursement of the Firm are (specify):

         The Firm will be compensated from funds in the estate on an hourly engagement at the Firm's customary hourly rates
         which currently range from $250 to $750, subject to Court approval of all fees and costs. The Firm's hourly rates are
         subject to periodic adjustment. If any adjustment is made while the Firm is performing work in this case, the new
         hourly rates will be effective for these cases. In addition, the Firm will be reimbursed its actual, out-of-pocket
         expenses.




Rev. 5/98 This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.       F 2014-1
      Case 2:21-bk-12663-ER                         Doc 130 Filed 07/02/21 Entered 07/02/21 16:09:49                                           Desc
                                                    Main Document     Page 11 of 35


Statement of Disinterestedness for Employment of Professional Person - Page 2                                         F 2014-1
 In re                                                                                                                    CHAPTER 11
 HOPLITE, INC.,                                                                                                           CASE NO. 2:21-bk-12663-ER
                                                                                                                          (Jointly Administered with Case No.
                                                                                                             Debtor.      2:21-bk-12546-ER)

4.       The nature and terms of retainer (i.e., nonrefundable versus an advance against fees) held by the Firm are (specify):

        None.

5.       The investigation of disinterestedness made by the Firm prior to submitting this Statement consisted of (specify):

         Submitted to the Firm’s conflicts check system.

6.      The following is a complete description of all of the Firm’s connections with the Debtors, principals of the Debtors,
        insiders, the Debtors’ creditors, any other party or parties in interest, and their respective attorneys and accountants,
        or any person employed in the Office of the United States Trustee (specify, attaching extra pages as necessary):

        Faye C. Rasch is an attorney of counsel to the Firm who has performed work for the Firm on matters unrelated to the
        Debtors’ cases. Ms. Rasch currently serves as local counsel to one of Hoplite Inc’s creditors in this case. She did not
        participate in the Firm’s interviews with the Committee members, has not received any information from the Firm
        about the Debtor’s case, and will not perform any work for the Firm on this matter.

        The Firm served as counsel to the Committee through the Conversion Date. Upon conversion, the Firm’s
        representation of the Committee ceased.

        David M. Goodrich, a partner in the Firm, Mr. Wolkowitz and I are members of the panel of trustees for the Central
        District of California. In his capacity as a bankruptcy trustee, Mr. Wolkowitz has employed the Firm as his counsel in
        other unrelated matters.

7.       The Firm is not a pre-petition creditor, an equity security holder or an insider of the Debtors.

8.       The Firm is not and was not, within two (2) years before the date of the filing of the petition herein, a director, officer
         or employee of the Debtors.

9.       The Firm neither holds nor represents any interest materially adverse to the interest of the estate or of any class of
         creditors or equity security holders, by reason of any direct or indirect relationship to, connection with, or interest in,
         the Debtors.

10.      Name, address and telephone number of the person signing this Statement (specify):

         See item 1.

11.      The Firm is not related, through its partners or employees, to the United States Trustee or a Bankruptcy Judge for the
         Central District of California.

12.      The Firm’s resume is attached as Exhibit “1.”

13.      Total number of attached pages of supporting documentation: 21

14.      After conducting or supervising the investigation described in Paragraph 5 above, I declare under penalty of perjury
         under the laws of the United States of America that the foregoing is true and correct except that I declare that
         Paragraphs 6 through 9 are stated on information and belief.

Executed on the 2nd day of July, 2021, at Costa Mesa, California.


JEFFREY I. GOLDEN                                                                 ________/s/ Jeffrey I. Golden_________________
Type Name of Professional                                                                Signature of Professional


Rev. 5/98 This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.     F 2014-1
Case 2:21-bk-12663-ER   Doc 130 Filed 07/02/21 Entered 07/02/21 16:09:49   Desc
                        Main Document     Page 12 of 35




                  EXHIBIT 1
Case 2:21-bk-12663-ER              Doc 130 Filed 07/02/21 Entered 07/02/21 16:09:49                             Desc
                                   Main Document     Page 13 of 35




                                          J. Weiland




Michael J. Weiland
Partner
Contacts
714-966-1000
mweiland@wgllp.com

Michael J. Weiland received his Bachelor of Arts degree in Economics, in 1974, from the University of California at
Los Angeles, and his Juris Doctorate degree, with honors, in 1980, from Loyola Law School in Los Angeles. Mr.
Weiland concentrates his practice on transactional real estate and bankruptcy matters. He is highly experienced in
the acquisition, financing, development, leasing and sales of real property including common interest subdivisions
and commercial office, retail and multi-family residential properties, and in the formation of new business entities.
His bankruptcy experience includes private workouts, reorganizations, liquidations and assignments for benefit of
creditors, including the representation of debtors, creditors, trustees, receivers and purchasers of distressed assets.

Mr. Weiland is the managing partner of Weiland Golden LLP. Before co-founding the firm in 1995, he was an
attorney with the law firms of Sheppard, Mullin, Richter & Hampton, and Buchalter, Nemer, Fields & Younger. He
also served as general counsel to a major real estate investment and development group, and taught real property law
and legal research and writing in the undergraduate paralegal studies program at the University of Southern
California. Between college and law school, Mr. Weiland worked in petrochemical construction, including
providing supply logistics support for the Alaska oil pipeline and Valdez terminal facility, and managing a
procurement and subcontracts administration office in Dhahran, Saudi Arabia.


Practice Areas
    Bankruptcy, Workouts and Insolvency Matters
    Transactional Real Property Matters
    Commercial Law and Finance
    Business Entity Formations
    General Business Matters




Professional Associations & Community Involvement

                                         EXHIBIT 1             PAGE 11
Case 2:21-bk-12663-ER              Doc 130 Filed 07/02/21 Entered 07/02/21 16:09:49                              Desc
                                   Main Document     Page 14 of 35




    American Bankruptcy Institute
    Building Industry Association of Southern California
    California Bankruptcy Forum
    Orange County Bankruptcy Forum
    Orange County Bar Association
    Turnaround Management Association


Education
University of California, Los Angeles (Bachelor of Arts in Economics 1974)
Loyola Law School, Los Angeles (Juris Doctor 1980)


Admissions
    California State Bar
    United States Supreme Court
    United States Court of Appeals for the Ninth Circuit
    United States District Court for the Central District of California
    United States District Court for the Eastern District of California
    United States District Court for the Northern District of California
    United States District Court for the Southern District of California




WGG is dedicated to learning the nuances and complexities of your business and industry, and in bringing the right
talent and resources to solve your issue. Our objective is to identify and deliver practical solutions for the complex
financial challenges our clients face. We see the big picture and create order from chaos to deliver the right result.




                                         EXHIBIT 1             PAGE 12
Case 2:21-bk-12663-ER              Doc 130 Filed 07/02/21 Entered 07/02/21 16:09:49                            Desc
                                   Main Document     Page 15 of 35




Jeffrey I. Golden
Partner
Contacts
714-966-1000
jgolden@wgllp.com

Jeffrey I. Golden is a Receiver, Bankruptcy Trustee and Examiner. He is a founding partner of Weiland Golden
Goodrich LLP and a former shareholder of Buchalter, Nemer, Fields & Younger. He also serves as an expert
witness in federal and state criminal and civil matters.

He received his undergraduate degree from the University of California at San Diego – Revelle College in 1984,
cum laude, and his law degree from the University of Southern California Law School in 1987. After graduation
from law school, he served as a law clerk to the Honorable Peter M. Elliott and to the Honorable Calvin K. Ashland,
Judges of the United States Bankruptcy Court and the Bankruptcy Appellate Panel.
Mr. Golden is adjunct professor of law at the University of California, Irvine School of Law teaching bankruptcy
and co-Editor-in-Chief of the California Bankruptcy Journal, a national publication. He also has lectured and
written various articles regarding insolvency and commercial law matters. Mr. Golden has served as a Co-chair of
Ninth Circuit Judicial Conference Lawyer Representative and is a past President of the Orange County Bankruptcy
Forum. Since February 2005, Mr. Golden was selected by the publishers of Los Angeles Magazine as a Super
Lawyer, representing the top 5% of the practicing attorneys in Southern California.
Mr. Golden was selected to receive the OCBF’s Judge Peter M. Elliott Award for outstanding ethics, scholarship
and contribution. He was also the first and only panel trustee to receive the CDCBAA’s Judge Calvin Ashland
“Trustee of the Year” Award. He also was appointed to serve on the California State Bar Client Security Fund
Commission allocating millions of dollars to victims of attorney abuse. He also has been an adjunct faculty member
of the University of California at Irvine Extension Program, teaching bankruptcy litigation and currently is an
adjunct professor of bankruptcy law at UCI Law School. Mr. Golden is a graduate of the Straus Institute for
Alternative Dispute Resolution at Pepperdine University School of Law, and serves on the panel of trained
mediators in bankruptcy matters for the United States Bankruptcy Court, Central District of California.

Mr. Golden engages in a variety of charitable services. He has been President of the Huntington Seacliff
Elementary School PTA, active with Serving People In Need (SPIN), Laura’s House, and other local charities. Mr.
Golden was also previously selected to Chair a national committee to develop family programming and family
conferences for entrepreneurs for Entrepreneur Organization.

Mr. Golden concentrates his practice in the areas of complex bankruptcy litigation, business reorganizations, and
commercial litigation in the state and federal courts. He is available to mediate bankruptcy controversies and other
commercial disputes.




                                        EXHIBIT 1             PAGE 13
Case 2:21-bk-12663-ER             Doc 130 Filed 07/02/21 Entered 07/02/21 16:09:49                        Desc
                                  Main Document     Page 16 of 35




Practice Areas
    Bankruptcy, Workouts and Insolvency Matters


Professional Associations & Community Involvement
    American Bankruptcy Institute
    California Bankruptcy Forum
    Federal Bar Association
    National Association of Bankruptcy Trustees
    Ninth Circuit Judicial Lawyer Representative
    Orange County Bankruptcy Forum
    Orange County Bar Association
    Professional Networks Group
    Turnaround Management Association


Thought Leadership
    Speaker, Busting Trusts, Orange County Bar Association Commercial Law & Bankruptcy Section (March
     2015)
    Panelist, Problems of Dealing with Limited Liability Company Interests, National Association of Bankruptcy
     Trustees (2011)
    Speaker, A Cram Session on Cram Down Interest Rates, Orange County Bar Association Commercial Law &
     Bankruptcy Section (2011)
    Who is the True Borrower? An Analysis of the Sham Guaranty Defense Reveals a Broad, Fact Intensive, and
     Total Defense to Deficiency Actions, California Bankruptcy Journal, Volume 32 (Number 1, 2012)
    Receivership News, A Publication of the California Receivers Forum, Receiver Profile Jeff Golden: Enriched
     by Mentors, Issue 47 (Spring 2013)
    Sports Team Bankruptcies: Home Runs or Strikeouts? Los Angeles Daily Journal


Recognition & Honors
    AV® Preeminent Rating by Martindale-Hubbell Peer Review
    Included in The Best Lawyers in America© list for Bankruptcy and Creditor Rights
    Orange County Bankruptcy Forum Peter M. Elliot Award
    Selected to the Southern California Super Lawyers
     List


Education
University of California, San Diego (Bachelor of Arts in Political Science 1984)
University of Southern California (Juris Doctor 1987)




                                       EXHIBIT 1            PAGE 14
Case 2:21-bk-12663-ER              Doc 130 Filed 07/02/21 Entered 07/02/21 16:09:49                              Desc
                                   Main Document     Page 17 of 35




Admissions
    California State Bar
    United States Supreme Court
    United States Court of Appeals for the Ninth Circuit
    United States District Court for the Central District of California
    United States District Court for the Eastern District of California
    United States District Court for the Northern District of California
    United States District Court for the Southern District of California

WGG is dedicated to learning the nuances and complexities of your business and industry, and in bringing the right
talent and resources to solve your issue. Our objective is to identify and deliver practical solutions for the complex
financial challenges our clients face. We see the big picture and create order from chaos to deliver the right result.




                                         EXHIBIT 1             PAGE 15
Case 2:21-bk-12663-ER              Doc 130 Filed 07/02/21 Entered 07/02/21 16:09:49                             Desc
                                   Main Document     Page 18 of 35




David M. Goodrich
Partner
Contacts
714-966-1000
dgoodrich@wgllp.com

David M. Goodrich has represented bankruptcy trustees, large financial companies, distressed businesses, secured
and unsecured creditors, and commercial litigants throughout California in matters involving bankruptcy law,
finance and lender law, real estate law and business litigation since 2000.

Mr. Goodrich is a member of the Chapter 7 Bankruptcy Panel of Trustees, appointed by the Office of the United
States Trustee, serving in the Los Angeles Division of the Central District of California (2011). Mr. Goodrich has
been certified as a bankruptcy law specialist by the State Bar of California (2010). Mr. Goodrich currently serves as
a commissioner on the Bankruptcy Law Advisory Commission which prepares, administers and grades
examinations for lawyers seeking certification as bankruptcy law specialists from the State Bar of California.

Mr. Goodrich also serves on the board of directors for the Orange County Bankruptcy Forum (President 2016-2017).
Mr. Goodrich is also a member of the National Association of Bankruptcy Trustees, the Orange County Bar
Association and the Los Angeles Bar Association.

Mr. Goodrich graduated from the University of Arizona with a BA in political science and earned his JD from
Whittier Law School.



Practice Areas
         Bankruptcy Law and Litigation
         Corporate Restructuring
         Chapter 7 and 11 Trustee Representation
         Chapter 11 Debtor-in-Possession Representation
         Unsecured Creditor Committee Representation




                                         EXHIBIT 1             PAGE 16
Case 2:21-bk-12663-ER               Doc 130 Filed 07/02/21 Entered 07/02/21 16:09:49                             Desc
                                    Main Document     Page 19 of 35



Professional Associations & Community Involvement
     Orange County Bankruptcy Forum
     California Bankruptcy Forum (Board Member 2017 and 2018)
     Bankruptcy Law Advisory Commission (2017 – 2021)
     National Association of Bankruptcy Trustees
     Orange County Bar Association
     Los Angeles Bar Association


Thought Leadership
    The Pivotal Election of a Bankruptcy Appeal, Law360 (November 4, 2016)
    Involuntary Exposure – Do a Petitioning Creditor's Losses End in the Bankruptcy Court?, Bloomberg BNA's
     Bankruptcy Law Reporter (December 8, 2016)
    Hiding Assets in California, Law Journal Newsletters (June 2017)


Recognition & Honors
     Bankruptcy Law Specialist – State Bar of California (2010)
     Bankruptcy Law Advisory Board Commissioner – State Bar of California (2017)
     Southern California Super Lawyer (2016, 2017 and 2018)
     Certificate of Appreciation – United States Bankruptcy Court for the Central District of California (2017)
     Pro Bono Volunteer Recognition (2016 - 2017)



Education
University of Arizona (Bachelor of Arts in Political Science 1997)
Whittier Law School (Juris Doctor 2000)


Admissions
     California State Bar
     United States Court of Appeals for the Ninth Circuit
     United States District Court for the Central District of California
     United States District Court for the Southern District of California
     United States District Court for the Northern District of California
     United States District Court for the Eastern District of California


WGG is dedicated to learning the nuances and complexities of your business and industry, and in bringing the right
talent and resources to solve your issue. Our objective is to identify and deliver practical solutions for the complex
financial challenges our clients face. We see the big picture and create order from chaos to deliver the right result.




                                         EXHIBIT 1             PAGE 17
Case 2:21-bk-12663-ER             Doc 130 Filed 07/02/21 Entered 07/02/21 16:09:49                            Desc
                                  Main Document     Page 20 of 35




Reem




Reem J. Bello
Partner
Contacts
714-966-1000
rbello@wgllp.com

Reem J. Bello is a partner of Weiland Golden Goodrich LLP. Ms. Bello has over 15 years experience in the practice
areas of bankruptcy, insolvency and litigation. Ms. Bello concentrates her practice on both bankruptcy/insolvency
matters and commercial and business litigation. She represents debtors, secured and unsecured creditors, creditors’
committees, equity committees, officers and directors, asset purchasers and other parties in chapter 11
reorganization proceedings. She has led companies in Chapter 11 reorganization proceedings, from the
commencement of a case through to plan confirmation proceedings.

Ms. Bello also has extensive experience in Chapter 7 and 11 liquidation proceedings, representing chapter 7 trustees
and chapter 11 trustees in the recovery and liquidation of assets. She has significant bankruptcy-related litigation
experience representing trustees and creditors in adversary proceedings. Her bankruptcy-related litigation
experience includes discovery, taking and defending depositions, briefing, settlement negotiations, mediation and
trial in connection with preference, fraudulent conveyance, lien avoidance proceedings, and other adversary
proceedings. She has significant experience handling a wide variety of business, commercial and real estate
litigation involving discovery, taking and defending depositions, pretrial motions, settlement negotiations and
mediation.

Ms. Bello served a judicial clerkship to the Honorable Kathleen P. March, United States Bankruptcy Judge for the
Central District of California. During law school, Ms. Bello served a judicial externship to the Honorable Alan
M. Ahart, United States Bankruptcy Judge for the Central District of California, and a judicial externship to the
Honorable Kathleen P. March, United States Bankruptcy Judge for the Central District of California.


Practice Areas
    Chapter 11 Reorganization
    Chapter 11 and Chapter 7 Liquidation
    Trustee and Receiver Representation
    Business and Commercial Litigation




                                        EXHIBIT 1            PAGE 18
Case 2:21-bk-12663-ER               Doc 130 Filed 07/02/21 Entered 07/02/21 16:09:49                             Desc
                                    Main Document     Page 21 of 35




Professional Associations & Community Involvement
    American Bankruptcy Institute
    Federal Bar Association
    California Bankruptcy Forum
    Orange County Bankruptcy Forum
    Orange County Bar Association
    Orange County Women Lawyers’ Association


Recognition & Honors
    Avvo Rating Superb
    Selected to the Southern California Rising Stars


Languages
    Arabic
    French
    Spanish


Education
University of California, Irvine (Bachelor of Arts in Political Science and English Literature)
Honors: Campuswide Honors Program, Magna cum laude, Order of Merit (Top 2% of class), and Phi Beta Kappa
University of Southern California Law School (Juris Doctor)
Honors: Hale Moot Court Honors Program


Admissions
    California State Bar
    United States Supreme Court
    United States Court of Appeals for the Ninth Circuit
    United States District Court for the Central District of California
    United States District Court for the Eastern District of California
    United States District Court for the Northern District of California
    United States District Court for the Southern District of California


WGG is dedicated to learning the nuances and complexities of your business and industry, and in bringing the right
talent and resources to solve your issue. Our objective is to identify and deliver practical solutions for the complex
financial challenges our clients face. We see the big picture and create order from chaos to deliver the right result.




                                         EXHIBIT 1             PAGE 19
Case 2:21-bk-12663-ER              Doc 130 Filed 07/02/21 Entered 07/02/21 16:09:49                              Desc
                                   Main Document     Page 22 of 35




Beth E. Gaschen
Partner
Contacts
714-966-1000
bgaschen@wgllp.com

Beth E. Gaschen concentrates her practice on bankruptcy/insolvency matters and business and bankruptcy-related
litigation. She represents debtors, creditors’ committees, secured and unsecured creditors, trustees, asset purchasers,
and others in chapter 7 and chapter 11 bankruptcy cases, adversary proceedings, as well as out-of-court
restructurings. Ms. Gaschen also represents receivers and assignees for the benefit of creditors.

Ms. Gaschen served a judicial externship to the Honorable Terry J. Hatter, Jr., United States District Court Judge for
the Central District of California, and a judicial externship to the Honorable John E. Ryan, United States Bankruptcy
Judge for the Central District of California. Upon graduation, Ms. Gaschen served a judicial clerkship for the
Honorable Erithe A. Smith, United States Bankruptcy Judge for the Central District of California from August 2006
to August 2009.

In 2016, Ms. Gaschen was selected as one of 40 “up and coming” bankruptcy attorneys from across the nation to
participate in the National Conference of Bankruptcy Judges’ Next Generation Program. Ms. Gaschen has been
recognized as a “Rising Star” in Super Lawyers magazine in both 2015 and 2016. Ms. Gaschen was a Director of
the Orange County Bankruptcy Forum from 2010-2014, and its President from 2013-2014, and is also a member of
the Orange County Bar Association and the International Women’s Insolvency & Restructuring Confederation.


Practice Areas
    Bankruptcy, Workouts and Insolvency Matters
    Business and Commercial Litigation


Professional Associations & Community Involvement
    Director, Orange County Bankruptcy Forum, 2010-2014
    President, Orange County Bankruptcy Forum, 2013-2014
    Orange County Bar Association
    IWIRC, International Women’s Insolvency & Restructuring Confederation


Thought Leadership
    Moderator, Busting Trusts, Orange County Bar Association Commercial Law and Bankruptcy Section (2015)
    Panelist, Are You Still Smarter Than a 5th Year, California Bankruptcy Forum Annual Insolvency Conference
     (2010)




                                         EXHIBIT 1             PAGE 20
Case 2:21-bk-12663-ER              Doc 130 Filed 07/02/21 Entered 07/02/21 16:09:49                              Desc
                                   Main Document     Page 23 of 35




Recognition & Honors
    Selected to the Southern California Super Lawyers
     2015 Rising Star List

Education
University of California, San Diego (Bachelor of Arts in Sociology 2003)
Chapman University School of Law (Juris Doctor 2006)


Admissions
    California State Bar
    United States Court of Appeals for the Ninth Circuit
    United States District Court for the Central District of California
    United States District Court for the Eastern District of California
    United States District Court for the Northern District of California
    United States District Court for the Southern District of California

WGG is dedicated to learning the nuances and complexities of your business and industry, and in bringing the right
talent and resources to solve your issue. Our objective is to identify and deliver practical solutions for the complex
financial challenges our clients face. We see the big picture and create order from chaos to deliver the right result




                                         EXHIBIT 1             PAGE 21
Case 2:21-bk-12663-ER              Doc 130 Filed 07/02/21 Entered 07/02/21 16:09:49                           Desc
                                   Main Document     Page 24 of 35




Faye C. Rasch
Of Counsel
Contacts
714-966-1000
frasch@wgllp.com

Faye C. Rasch began her practice in Manhattan focusing on commercial real estate litigation handling complex cases
involving rent stabilization and loft law. After three years as a practicing attorney, Ms. Rasch returned to the
academic sphere to obtain a Masters of Business Administration with a concentration in finance. Ms. Rasch’s
current practice emphasizes all components of insolvency law and creditors rights, including commercial litigation
at the trial and appellate levels. She represents creditors, debtors, and committees though all phases of Chapter 11,
and has significant experience with cases involving complicated tax issues. In addition, Ms. Rasch has represented a
wide array of federal and state court receivers and worked closely with government agencies to recover funds for
defrauded customers and investors.

Ms. Rasch earned her B.A. from New York University, New York in 1999, her J.D. from Fordham University
School of Law in 2002, and her M.B.A. from Pepperdine University in 2007. While a student at Fordham, Ms.
Rasch served as an Associate Editor of the Journal of Corporate and Financial Law. Ms. Rasch is a member of the
State Bar of California, the State Bar of New York, the State Bar of New Jersey, the American Bar Association, and
the Los Angeles County Bar Association.


Practice Areas
    Bankruptcy, Workouts and Insolvency Matters
    Business and Commercial Litigation


Professional Associations & Community Involvement
    American Bar Association
    Los Angeles Bar Association


Education



                                        EXHIBIT 1             PAGE 22
Case 2:21-bk-12663-ER              Doc 130 Filed 07/02/21 Entered 07/02/21 16:09:49                              Desc
                                   Main Document     Page 25 of 35




New York University (Bachelor of Arts 1999)
Fordham University School of Law (Juris Doctor 2002)
Pepperdine University (Master Business Administration 2007)


Admissions
    California State Bar
    State Bar of New Jersey
    State Bar of New York


WGG is dedicated to learning the nuances and complexities of your business and industry, and in bringing the right
talent and resources to solve your issue. Our objective is to identify and deliver practical solutions for the complex
financial challenges our clients face. We see the big picture and create order from chaos to deliver the right result.




                                         EXHIBIT 1             PAGE 23
Case 2:21-bk-12663-ER              Doc 130 Filed 07/02/21 Entered 07/02/21 16:09:49                              Desc
                                   Main Document     Page 26 of 35




Michael Adele
Of Counsel
Contacts
MAdele@wgllp.com

Michael R. Adele has a general commercial litigation practice, with an emphasis on representing clients in
bankruptcy litigation, including contested matters, adversary proceedings and other bankruptcy related litigation, as
well as intellectual property litigation and business litigation.

Mr. Adele is a former partner of Cooley, Godward, was a founder and head of Cooley Godward’s San Diego
litigation practice, and was the former head of litigation for Weiland Golden LLP, a predecessor of Weiland Golden
Goodrich LLP. Mr Adele was named a California Super Lawyer for the years 2006 and 2014-2016.

Mr. Adele has tried cases in Southern California for over 25 years in both state and federal courts, including
bankruptcy courts, often with astounding results. Mr. Adele’s most notable achievements include:

    Winning a ten day bench trial in bankruptcy court that allowed confirmation of the client’s bankruptcy plan,
     and which resulted in the client’s successful bankruptcy reorganization;
    Winning a federal court jury trial on directed verdict, in the middle of cross-examining the other party’s first
     witness, in a case with nearly $1,000,000 at issue;
    Winning a TRO and preliminary injunction, and later obtaining a favorable settlement for his client, in a bet-
     the-company trademark dispute against the company’s founder; and
    Winning an extraordinary order allowing his client to copy defendants’ computers immediately upon service of
     the complaint (i.e., with no prior notice to defendants whatsoever) and executing a raid with federal marshals
     to implement this order, which ultimately resulted in a favorable settlement.

In addition, Mr. Adele has taught law school at both Chapman Law School and Whittier Law School, served as a
judge pro tem and published articles in the Daily Journal.


Education
University of California, Irvine (Bachelor of Arts in Philosophy 1985)
Harvard Law School (Juris Doctorate 1988)




                                         EXHIBIT 1             PAGE 24
Case 2:21-bk-12663-ER               Doc 130 Filed 07/02/21 Entered 07/02/21 16:09:49                              Desc
                                    Main Document     Page 27 of 35




WGG is dedicated to learning the nuances and complexities of your business and industry, and in bringing the right
talent and resources to solve your issue. Our objective is to identify and deliver practical solutions for the complex
financial challenges our clients face. We see the big picture and create order from chaos to deliver the right result




                                          EXHIBIT 1             PAGE 25
Case 2:21-bk-12663-ER             Doc 130 Filed 07/02/21 Entered 07/02/21 16:09:49                           Desc
                                  Main Document     Page 28 of 35




C B. Meeker


Ryan W. Beall
Attorney
Contacts
714-966-1000
rbeall@wgllp.com

Ryan W. Beall received his undergraduate degree in Political Science with a minor in Human Communication from
Trinity University in San Antonio, Texas in 2008, and his law degree from University of California Irvine, School of
Law in 2016. While at law school, he served a judicial externship to the Honorable Brian E. Hill, Superior Court of
Santa Barbara, and a judicial externship to the Honorable Scott C. Clarkson, United States Bankruptcy Judge for the
Central District of California. Upon graduation, Mr. Beall served a judicial clerkship for the Honorable Christopher
M. Klein, United States Bankruptcy Judge for the Eastern District of California from August 2016 to August 2018.

Mr. Beall’s practice is focused on bankruptcy and insolvency matters. Mr. Beall’s article Cryptocurrency in the
Law: An Analysis of the Treatment of Cryptocurrency in Bankruptcy will be published in the late 2018 issue of the
California Bankruptcy Journal.




                                        EXHIBIT 1            PAGE 26
Case 2:21-bk-12663-ER            Doc 130 Filed 07/02/21 Entered 07/02/21 16:09:49                           Desc
                                 Main Document     Page 29 of 35




C B. Meeker



Sonja M. Hourany
Attorney
Contacts
714-966-1000
shourany@wgllp.com

Sonja M. Hourany received her bachelor’s degree in Economics with a minor in French from the University of
California, Irvine, graduating summa cum laude and with honors in 2014. She then attended the University of
California, Berkeley where she received her law degree with a certificate in Business Law. She was a volunteer for
the Legal Association of California and a member of the Berkeley Business Law Journal, serving as its Senior
Executive Editor for Special Edition 1 (2018).

Ms. Hourany served a judicial clerkship for the Honorable Neil W. Bason, United States Bankruptcy Judge for the
Central District of California from September 2018 to August 2020.




                                       EXHIBIT 1            PAGE 27
Case 2:21-bk-12663-ER              Doc 130 Filed 07/02/21 Entered 07/02/21 16:09:49                             Desc
                                   Main Document     Page 30 of 35




Cynthia B. Meeker
Paralegal
Contacts
714-966-1000
cmeeker@wgllp.com

Cynthia B. Meeker received her undergraduate degree from California State University at Fullerton in 1982, and
obtained her legal assistantship from the University of California at Irvine in 1988.


Practice Areas
     Bankruptcy, Workouts and Insolvency Matters


Education
 California State University, Fullerton (Bachelor of Arts 1982)


WGG is dedicated to learning the nuances and complexities of your business and industry, and in bringing the right
talent and resources to solve your issue. Our objective is to identify and deliver practical solutions for the complex
financial challenges our clients face. We see the big picture and create order from chaos to deliver the right result.




                                        EXHIBIT 1             PAGE 28
Case 2:21-bk-12663-ER              Doc 130 Filed 07/02/21 Entered 07/02/21 16:09:49                             Desc
                                   Main Document     Page 31 of 35




                              Claudia Yoshonis




Claudia Yoshonis
Paralegal
Contacts
714-966-1000
cyoshonis@wgllp.com

Claudia Yoshonis received her undergraduate degree from San Diego State University, and her law degree from
Western State University of Law. She served a judicial clerkship to the Honorable James N. Barr, United States
Bankruptcy Judge for the Central District of California, from 1987 through 1989.


Practice Areas
    Bankruptcy, Workouts and Insolvency Matters


Professional Associations & Community Involvement
    Orange County Bankruptcy Forum


Education
 San Diego State University (Bachelor of Science in Criminology 1978)
 California Western School of Law (Juris Doctor 1982)


WGG is dedicated to learning the nuances and complexities of your business and industry, and in bringing the right
talent and resources to solve your issue. Our objective is to identify and deliver practical solutions for the complex
financial challenges our clients face. We see the big picture and create order from chaos to deliver the right result.




                                        EXHIBIT 1             PAGE 29
Case 2:21-bk-12663-ER              Doc 130 Filed 07/02/21 Entered 07/02/21 16:09:49                             Desc
                                   Main Document     Page 32 of 35




                                        Kelly Adele




Kelly Adele
Paralegal
Contacts
714-966-1000
kadele@wgllp.com

Kelly Adele is a paralegal and legal assistant with Weiland Golden Goodrich LLP. Mrs. Adele has worked in the
legal field for more than 15 years. She has provided litigation support to attorneys handling cases in both federal
and state court, qualifying her as a paralegal under California law. Mrs. Adele has completed education courses
offered by the United States Bankruptcy Court for the Central District of California. Mrs. Adele has extensive
knowledge in all aspects of state and federal court litigation and bankruptcy practices. She is responsible for case
management and debtor and creditor committee cases. She performs legal research, prepares and reviews
information pertaining to court cases and legal issues. Mrs. Adele has substantial knowledge in procedural and
substantive law, bankruptcy petition preparation, drafting of motions and pleadings, electronic court filings, and
assisting in trial preparation and the appeals process.

Mrs. Adele was a former Board Member of the Orange County Legal Secretaries Association, a current member of
the Orange County Legal Secretaries Association and a current member of the National Notary Association.


WGG is dedicated to learning the nuances and complexities of your business and industry, and in bringing the right
talent and resources to solve your issue. Our objective is to identify and deliver practical solutions for the complex
financial challenges our clients face. We see the big picture and create order from chaos to deliver the right result.




                                        EXHIBIT 1             PAGE 30
Case 2:21-bk-12663-ER      Doc 130 Filed 07/02/21 Entered 07/02/21 16:09:49   Desc
                           Main Document     Page 33 of 35




             WEILAND GOLDEN GOODRICH LLP
                 SCHEDULE OF HOURLY BILLING RATES
                            EFFECTIVE JANUARY 1, 2021

                                         Attorneys:
      Michael J. Weiland                                            $750.00
      Jeffrey I. Golden                                             $750.00
      David M. Goodrich                                             $650.00
      Reem J. Bello                                                 $600.00
      Michael R. Adele                                              $600.00
      Beth E. Gaschen                                               $580.00
      Kerry A. Moynihan                                             $550.00
      Faye C. Rasch                                                 $530.00
      Ryan W. Beall                                                 $480.00
      Sonja M. Hourany                                              $450.00

                                  Paralegal Professionals:
      All Paralegals                                                $250.00
                                        Law Clerks:
      All Law Clerks                                                $250.00
              (THESE RATES ARE SUBJECT TO PERIODIC ADJUSTMENT)




                              EXHIBIT 1      PAGE 31
        Case 2:21-bk-12663-ER                     Doc 130 Filed 07/02/21 Entered 07/02/21 16:09:49                                      Desc
                                                  Main Document     Page 34 of 35



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                            650 Town Center Drive, Suite 600
                                               Costa Mesa, California 92626

A true and correct copy of the foregoing document entitled (specify): Application of the Chapter 7 Trustee for Order
Authorizing Employment of Counsel (Weiland Golden Goodrich LLP) Pursuant to 11 U.S.C. §§ 327(c) and 330; and
Statement of Disinterestedness of Jeffrey I. Golden will be served or was served (a) on the judge in chambers in the form
and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
July 2, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) July 2, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

Honorable Ernest M. Robles                                                        Hoplite Entertainment, Inc.
United States Bankruptcy Court                                                    506 North Croft Avenue
Central District of California                                                    Los Angeles, CA 90048-2511
Edward R. Roybal Federal Building and Courthouse                                  Debtor
255 E. Temple Street, Suite 1560 / Courtroom 1568
Los Angeles, CA 90012                                                             Hoplite, Inc.
                                                                                  506 North Croft Avenue
                                                                                  Los Angeles, CA 90048-2511
                                                                                  Debtor


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) July 2, 2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 7/2/2021                       Gloria Estrada
 Date                           Printed Name                                                    Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:21-bk-12663-ER                     Doc 130 Filed 07/02/21 Entered 07/02/21 16:09:49                                      Desc
                                                  Main Document     Page 35 of 35


TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

Richard T Baum rickbaum@hotmail.com, rickbaum@ecf.inforuptcy.com
Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com;ccripe@polsinelli.com;ladocketing@polsinelli.com
Reem J Bello rbello@wgllp.com,
kadele@ecf.courtdrive.com;cyoshonis@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.com;gestrada@wgllp.com
Nathaniel DeLoatch nathan.deloatch@troutman.com
Luke N Eaton eatonl@pepperlaw.com, jacqueline.sims@troutman.com
Philip A Gasteier pag@lnbrb.com
Jeffrey I Golden jgolden@wgllp.com,
kadele@ecf.courtdrive.com;cbmeeker@gmail.com;lbracken@wgllp.com;gestrada@wgllp.com
David M. Guess guessd@gtlaw.com
Eve H Karasik ehk@lnbyb.com
Mark J Markus bklawr@bklaw.com, markjmarkus@gmail.com
Kevin P Montee kmontee@monteefirm.com
Kelly L Morrison kelly.l.morrison@usdoj.gov
Giovanni Orantes go@gobklaw.com, gorantes@orantes-
law.com,cmh@gobklaw.com,gobklaw@gmail.com,go@ecf.inforuptcy.com;orantesgr89122@notify.bestcase.com
Aditi Paranjpye aparanjpye@cairncross.com, gglosser@cairncross.com;AParanjpye@ecf.courtdrive.com
Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com
Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;lbracken@wgllp.com;gestrada@wgllp.com
United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
Edward M Wolkowitz (TR) emwtrustee@lnbyb.com, ewolkowitz@iq7technology.com;ecf.alert+Wolkowitz@titlexi.com
Hatty K Yip hatty.yip@usdoj.gov, hatty.k.yip@usdoj.gov




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
